IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-20,745-08


EX PARTE SAMUEL DENNIS STINSON, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 88-477-KF IN THE 277TH JUDICIAL DISTRICT COURT
WILLIAMSON COUNTY


 Per curiam.  Womack, J., not participating.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
kidnapping and sentenced to fifteen years' imprisonment.  Applicant did not appeal his
conviction.
	After a review of the record, we find that Applicant's claim that challenge his release
on mandatory supervision to a half-way house or pre-release facility is without merit. 
Therefore, we deny relief.
	Applicant's other claims are denied as subsequent under Texas Code of Criminal
Procedure article 11.07, section 4.

DELIVERED: October 1, 2008
DO NOT PUBLISH